As filed with the Securities and Exchange Commission on November 28, 2012 Registration No. 333-176793 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Cheviot Financial Corp. (Exact Name of Registrant as Specified in Its Charter) Maryland 90-0789920 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification Number) 3723 Glenmore Avenue Cheviot, Ohio 45211 (513) 661-0457 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Mr. Thomas J. Linneman President and Chief Executive Officer 3723 Glenmore Avenue Cheviot, Ohio 45211 (513) 661-0457 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Alan Schick, Esq. Luse Gorman Pomerenk & Schick, P.C. 5335 Wisconsin Avenue, N.W., Suite 780 Washington, D.C. 20015 (202) 274-2000 Sale to the Public Concluded on January 18, 2012 {Clients/1154/00175335.DOC/ } DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 is filed to deregister 4,222,980 shares of the $0.01 par value common stock (the “Common Stock”) of Cheviot Financial Corp. (the “Company”), heretofore registered and offered pursuant to the terms of the Prospectus dated November 10, 2011 (the “Prospectus”).The remaining 7,596,896 shares registered pursuant to the Registration Statement on Form S-1 have been issued in accordance with and as described in the Prospectus. The Company has determined that no further shares will be offered, sold and/or issued pursuant to the Prospectus.The Company therefore requests deregistration of the unissued shares of Common Stock registered pursuant to this Registration Statement as soon as is practicable after the filing of this Post-Effective Amendment No. 1. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Cheviot, State of Ohio on November 20, 2012. CHEVIOT FINANCIAL CORP. By: /s/ Thomas J. Linneman Thomas J. Linneman President and Chief Executive Officer (Duly Authorized Representative) Pursuant to the requirements of the Securities Act, this Registration Statement on Form S-1 has been signed by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Thomas J. Linneman President and November 20, 2012 Thomas J. Linneman Chief Executive Officer (Principal Executive Officer) /s/ Scott T. Smith Chief Financial Officer November 20, 2012 Scott T. Smith (Principal Financial and Accounting Officer) /s/ Stephen R. Hausfeld Director November 20, 2012 Stephen R. Hausfeld /s/ Edward L. Kleemeier Director November 20, 2012 Edward L. Kleemeier /s/ John T. Smith Director November 20, 2012 John T. Smith /s/ Robert L. Thomas Director November 20, 2012 Robert L. Thomas /s/ James E. Williamson Director November 20, 2012 James E. Williamson
